DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 13.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 7 – 8 claim a method of vacuuming fluid into a vacuum truck utilizing a primary attachment but fail to teach any method steps. The claim limitations recite features of an apparatus but fail to explicitly teach said apparatus.  It is unclear as to what exactly is being claimed.
Claim 7 further claims a preamble but fails to recite the limitations of the preamble.
Claims 2 – 6 and 9 – 13 are further rejected as being dependents of rejected claims 1 and 7 – 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 2, 4, 6 – 9, 11 and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sullivan et al. (U.S. Patent No. 6,751,893 B2).
Regarding claims, Sullivan discloses the claimed invention, as best understood, including a primary attachment as furthers as discussed below.
Regarding independent claim 1, Sullivan teaches method of vacuuming fluids into a vacuum truck utilizing a primary attachment at the distal end of a vacuum truck hose (Fig. 5), consisting of at least one handle (106/108) that connects to at least one assembly bar and can be transposed along said assembly bar and reattached to said assembly bar, a shutter relief valve (113) connected to said assembly bar, a clamp (Annotated Fig. 5) that connects to said assembly bar and can be transposed along said assembly bar and reattached to said assembly bar, at least one assembly bar (Annotated Fig. 5), and a vacuum tip (103) that connects to said assembly bar.  

    PNG
    media_image1.png
    693
    548
    media_image1.png
    Greyscale

Regarding claim 2, Sullivan teaches the vacuum tip (103) wherein it lacks water nozzle holes (Fig. 5).  
Regarding claim 4, Sullivan teaches the shutter relief valve (113) wherein it has at least one shutter (Fig. 5).  
Regarding claim 6, Sullivan teaches the handle (106/108) wherein the handle is removable (Fig. 5; handle portion, 106 has removable connections).  
Regarding independent claim 7, Sullivan teaches a method of vacuuming fluids into a vacuum truck using a vacuum truck hose with a primary attachment at a distal end, consisting of  
Regarding claim 8, Sullivan teaches at least one handle (106/108), a shutter relief valve (113), a clamp (Annotated Fig. 5), at least one assembly bar (Annotated Fig. 5), and a vacuum tip (103)
Regarding claim 9, Sullivan teaches the vacuum tip (103) wherein it lacks water nozzle holes (Fig. 5).  
Regarding claim 11, Sullivan teaches the shutter relief valve (113) wherein it has at least one shutter (Fig. 5).  
Regarding claim 13, Sullivan teaches the handle (106/108) wherein the handle is removable (Fig. 5; handle portion, 106 has removable connections).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (U.S. Patent No. 6,751,893 B2) in view of Maybury (U.S. Patent No. 7,837,050 B2)
Regarding claims 3 and 10, Sullivan teaches all of the elements of claims 1 and 7 as discussed above.
Sullivan does not teach the assembly bar connecting removable handle, said shutter, said clamp and said vacuum tip.
Maybury, however, teaches the assembly bar connecting removable handle (70), said shutter (76), said clamp (Annotated Fig. 3) and said vacuum tip (94; via clamp Annotated Fig. 3)

    PNG
    media_image2.png
    622
    474
    media_image2.png
    Greyscale


Regarding claims 5 and 12, Sullivan teaches all of the elements of claims 1 and 7 as discussed above.
Sullivan does not teach the shutter relief valve wherein it has two shutters, however, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide two shutters, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Response to Arguments
Applicant's arguments, filed December 16, 2021 with respect to the rejection of claims under 35 U.S.C 112(b) have been fully considered and they are not persuasive; therefore the rejection is maintained.
Applicant's arguments, filed December 16, 2021 with respect to the rejection to claims 1 – 13 under 35 U.S.C 103 have been fully considered and they are not persuasive; therefore the rejection is maintained.  Applicant has amended the claims to recite a method but clearly do not claim any method steps.  Further, it appears from the claims that applicant is claiming limitations of an apparatus. Claims 1 – 13 are indefinite as it is unclear as to what exactly applicant is intending to claim.
Applicant's arguments, filed December 16, 2021 with respect to the rejection of claims under 35 U.S.C 102 and 103 have been fully considered and they are not persuasive; therefore the rejection is maintained. 
Regarding claims, Sullivan discloses the claimed invention, as best understood, including a primary attachment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KATINA N. HENSON/Primary Examiner, Art Unit 3723